Title: From George Washington to John Paterson, 15 May 1781
From: Washington, George
To: Paterson, John


                        Dear Sir

                            Head Quarters New Windsor May 15th 1781
                        
                        Your favor of this Morning with the enclosures, is just received.
                        You will be pleased immediately to order a Detachment of 200 Men properly Officered, to fall down by Water to
                            Kings Ferry, & to Move as expeditiously as possible to cover the Country & to support the Garrison of the
                            Block House at Dobbs Ferry; if the Enemy should appear to have any serious designs against it.
                        It will be well to give advice of this Movement to the Commanding Officer of the Water Guards instantly, with
                            direction for him to communicate with the Commanding Officer of the Detachmt, and to inform you, by
                            the most rapid conveyance, of any thing important that may happen. I am Dr Sr.

                    